Order entered February 1, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00035-CV

                          IN RE PATRICIA KENNEDY, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-15332

                                         ORDER
                        Before Justices Brown, Schenck, and Reichek

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE